DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 

	Claims 31, 32, 36, 39, 41-42, and 44-52 are currently pending and have been examined herein.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31, 32, 36, 39, 41-42, 44-49, and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite an abstract idea.  The claims recite “measuring an amount of the treated marker as a percentage of the amount of treated ZDHHC1 DNA, wherein the amount of treated marker DNA measured as a percentage of the amount of treated ZDHHC1 DNA is indicative of the amount of the marker DNA captured from the clarified supernatant”.  Mathematical concepts, such as performing mathematical calculations (percentages), are considered to be abstract ideas. Further data analysis that can be performed by a human using mental steps is considered to be abstract. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims require (a) providing a clarified supernatant from a stool sample; (b) capturing DNA from the clarified supernatant with a capture probe; (c) treating the captured DNA with bisulfite; and measuring the amount of treated DNA by amplifying a region of the treated DNA using a pair of primer complementary to the treated DNA (see clm 31).  Dependent claims 36 and 39-49 further define how the measuring is accomplished.    The steps recited in addition to the judicial exceptions are NOT considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require (a) providing a clarified supernatant from a stool sample; (b) capturing DNA from the clarified supernatant with a capture probe; (c) treating the captured DNA with bisulfite; and measuring the amount of treated DNA by amplifying a region of the treated DNA using a pair of primer complementary to the treated DNA (see clm 31).  Dependent claims 36 and 39-49 further define how the measuring is accomplished.   These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps of claim 31 are recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps. Capturing DNA from complex samples such as stool in order to perform tests is well understood, routine, and conventional activity for those in the field of molecular biology. Additionally treating a sample with a bisulfite reagent in order to distinguish between methylated and unmethylated cytidines is well understood, routine, and conventional activity for those in the field of molecular biology that study methylation. The measuring steps merely instructs a scientist to amplify the bisulfite DNA with any generic primers and then detect the amplified product. The claims do not require the use of any particular non-conventional reagents (primers or probes).  When recited at this high level of generality, there is no meaningful limitation that distinguishes these steps from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
The specification itself demonstrates the well understood, routine, and conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  The specification teaches the following:
The technology is not limited in the methods used to prepare the samples and provide a nucleic acid for testing. For example, in some embodiments, a DNA is isolated from a stool sample or from blood or from a plasma sample using direct gene capture, e.g., as detailed in U.S. Pat. Nos. 8,808,990 and 9,169,511, and in WO 2012/155072, or by a related method (para 0138).

The most frequently used method for analyzing a nucleic acid for the presence of 5-methylcytosine is based upon the bisulfite method described by Frommer, et al. for the detection of 5-methylcytosines in DNA (Frommer et al. (1992) Proc. Natl. Acad. Sci. USA 89: 1827-31 explicitly incorporated herein by reference in its entirety for all purposes) or variations thereof. The bisulfite method of mapping 5-methylcytosines is based on the observation that cytosine, but not 5-methylcytosine, reacts with hydrogen sulfite ion (also known as bisulfite). The reaction is usually performed according to the following steps: first, cytosine reacts with hydrogen sulfite to form a sulfonated cytosine. Next, spontaneous deamination of the sulfonated reaction intermediate results in a sulfonated uracil. Finally, the sulfonated uracil is desulfonated under alkaline conditions to form uracil. Detection is possible because uracil base pairs with adenine (thus behaving like thymine), whereas 5-methylcytosine base pairs with guanine (thus behaving like cytosine). This makes the discrimination of methylated cytosines from non-methylated cytosines possible by, e.g., bisulfite genomic sequencing (Grigg G, & Clark S, Bioessays (1994) 16: 431-36; Grigg G, DNA Seq. (1996) 6: 189-98), methylation-specific PCR (MSP) as is disclosed, e.g., in U.S. Pat. No. 5,786,146, or using an assay comprising sequence-specific probe cleavage, e.g., a QuARTS flap endonuclease assay (see, e.g., Zou et al. (2010) "Sensitive quantification of methylated markers with a novel methylation specific technology" Clin Chem 56: A199; U.S. Pat. No. 8,361,720, and U.S. patent application Ser. Nos. 12/946,745; 12/946,752, and 61/705,603) (para 0108).

Additionally the specification (paras 0107-0134) provides a review of numerous methylation detection assays that were known in the art at the time of the invention.  The specification discloses assays that comprise PCR, sequencing, mass spectrometry, methylation specific nucleases, mass based separation, target capture and combinations thereof.  
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
Kisiel (Cancer May 15, 2012 Vol 118 pages 2623-2623-31) teaches a method of using stool DNA to detect pancreatic cancer.  Kisiel teaches that target genes from fecal supernatants were enriched by hybrid capture, bisulfite treated, and assayed by methylation specific PCR (abstract). 
Ahlquist (Clin Gastroenterol Hepatol March 2012 10(3) pages 272-277 teaches a stool DNA test for colorectal neoplasia.  Ahlquist teaches collecting stool, direct gene capture, bisulfite treatment, and using the QUARTs assay to detect DNA markers (page 3). 
Chen (Journal of the National Cancer Institute Vol 97 No 15 August 3, 2005) teaches detection of fecal DNA of colon cancer specific methylation of the nonexpressed vimentin gene. Chen teaches collecting stool, capturing vimentin DNA fragments, bisulfite modification and methylation specific PCR (page 1126, col 1-2). 
Bruinsma (US 2012/0288868 Pub 11/15/2012) teaches  methods for isolating DNA, for example, from a stool sample. As summarized in FIG. 1, the process comprises homogenizing a sample (e.g., a stool sample) in a suitable buffer and preparing a supernatant from the homogenate. The supernatant is treated with a composition (e.g., a cross-linked polyvinylpyrrolidone (PVP) such as polyvinylpolypyrrolidone (PVPP)) to remove inhibitors and produce a clarified supernatant. DNA in the clarified supernatant is denatured, e.g., by adding guanidine thiocyanate (GTC) and/or by heating the sample. Then, a target capture reagent, e.g., a magnetic bead to which is linked an oligonucleotide complementary to the target, is added and the solution is incubated under conditions (e.g., ambient temperature for an hour) that promote the association (e.g., by hybridization) of the target with the capture reagent to produce a target: capture reagent complex. After isolating and removing the target: capture reagent complex (e.g., by application of a magnetic field), the resulting solution is heated again to denature the remaining DNA in the clarified supernatant and another target capture reagent can be added to isolate another target. The process can be repeated, e.g., at least four times, to isolate as many targets as are required for the assay (e.g., a sequential or serial extraction) (para 0075).  Further Bruinsma teaches that the captured DNA can be used for methylation assays.  Bruinsma teaches that methylated markers were quantified by the QuARTS method, as we have previously described (see, e.g., U.S. patent application Ser. Nos. 12/946,737; 12/946,745; and 12/946,752, incorporated herein by reference in their entireties for all purposes). This method combines a polymerase-based target DNA amplification process with an invasive cleavage-based signal amplification process. We treated 45 microliters of captured DNA with bisulfite using the EZ-96 DNA Methylation Kit (Zymo Research, Irvine Calif.) and eluted the sample in 50 microliters of 10 mM Tris, 0.1 mM EDTA pH 8.0 with 20 nanograms per microliter tRNA (Sigma) on a 96-well PCR plate; 10 microliters of bisulfite-treated DNA was assayed with the QuARTS method in 30-microliter reaction volumes on a 96-well PCR plate. PCR plates were cycled in a LightCycler 480 (Roche) (para 0129).
	 Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

4.	It is noted for the record that claims 50 and 52 are not included in the 101 rejection. Claims 50 and 52 are drawn to methods that require particular reagents (a primer pair selected from the primers of SEQ ID NOs: 29, 30, and 32 and the probe of SEQ ID NO: 36).  Prior to applicant’s invention, and at the time the application was filed, the claimed primers/probe were not routinely or conventionally used.  Thus the recitation of using these primers to amplify ZDHHC1 DNA or using this probe to capture ZDHHC1 DNA amounts to significantly more than a judicial exception. 

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101. In the response the Applicants argue that claim 31 has been amended to delete the recitation of the “calculating” step.  Therefore the claims no longer recite an abstract idea.  
This argument has been fully considered.  The amended claims recite “measuring an amount of the treated marker as a percentage of the amount of treated ZDHHC1 DNA, wherein the amount of treated marker DNA measured as a percentage of the amount of treated ZDHHC1 DNA is indicative of the amount of the marker DNA captured from the clarified supernatant”.  Mathematical concepts, such as performing mathematical calculations (percentages), are considered to be abstract ideas. Further data analysis that can be performed by a human using mental steps is considered to be abstract. Thus the claims still recite an abstract idea. 
	Additionally the Applicants argue that the claims amount to significantly more than the alleged judicial exception.  They note that the amended claims recite capturing ZDHHC1 DNA from a clarified supernatant from a stool sample by sequence-specific hybridization in which an oligonucleotide probe of a capture reagent is hybridized within SEQ ID NO:26 or its complement. They further noted that the amended claims recite amplifying a region of the treated ZDHHC/ DNA using a pair of primers complementary to primer binding sites within SEQ ID NO:27 and its complement, wherein during the amplifying, the primers hybridize to the primer binding sites and are extended to amplify a region of SEQ ID NO:27 to produce an amplified product. The Applicants argue that the claims require probes and primers that are not generic because they hybridize to SEQ ID NOs: 26 and 27. 
	These arguments have been fully considered but are not persuasive.  The examiner acknowledges that the claims recite ZDHHC1 nucleic acids (SEQ ID NOs: 26 and 27).   However,  the claims set forth a judicial exception and very broad, conventional steps necessary for gathering the data to apply the judicial exception.  There does not appear to be anything that amounts to significantly more than the exceptions.  The present claims do not require the use of any specific, non-conventional reagents (e.g. primers or probes) to accomplish the steps of capturing ZDHHC1 DNA or amplifying bisulfite treated ZDHHC1 DNA.   At the time the invention was made, it was well-known, routine and conventional to capture DNA using a probe that hybridizes to the target DNA and amplify bisulfite treated DNA using primers that hybridize to the bisulfite treated DNA.  Applicants'  attention is directed to the Federal Circuit decision for University of Utah Research Foundation et al. v. Ambry Genetics Corp. which holds that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets– i.e. ZDHHC1 - does not change the fact that the processes of (a) providing a clarified supernatant from a stool sample; (b) capturing DNA from the clarified supernatant with a capture probe; (c) treating the captured DNA with bisulfite; and measuring the amount of treated DNA by amplifying a region of the treated DNA using a pair of primer complementary to the treated DNA (see clm 31) were routine and conventional at the time the invention was made. The present claims do not require using any novel, non-conventional primers or probes to accomplish the methods steps so as to add an “inventive concept” to the judicial exceptions. The rejection is maintained. 
	
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 31-32, 36, 39, 41-42, 44-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-64 of Application 17/409,129 in view of Bruinsma (US 2012/0288868 Pub 11/15/2012). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 31 and 32 both sets of claims require providing a stool sample from a human subject (see clms 49, 57 of the copending Application). Both sets of claims require treating ZDHHC1 DNA and marker DNA from the stool sample with a bisulfite reagent to create treated ZDHHC1 DNA and treated marker DNA (see clms 49-51 of the copending Application). Both sets of claims require measuring an amount of treated ZDHHC by amplifying a region of the treated ZDHHC1 DNA using a pair of primers complementary to SEQ ID NO:27 and detecting the amplified product (see clms 49-51 of the copending Application). Both sets of claims require measuring the  amount of the treated marker DNAs as a percentage of the amount of treated ZDHHC1 DNA, wherein the amount of treated marker DNA measured as a percentage of the amount of treated ZDHHC1 DNA is indicative of the amount of the marker DNA that is methylated in the stool sample (see clms 49-51 of the copending application). Regarding Claim 36 both sets of claims state that the measuring comprises using one or more of nucleic acid sequencing, mass spectrometry, methylation specific nuclease, and mass-based separation (see clm 53 of the copending application). 
The instant claims are different from the copending claims because they recite providing a clarified supernatant from a stool sample,  capturing ZDHHC1 DNA and marker DNA from the clarified supernatant by sequence-specific hybridization with a capture reagent comprising an oligonucleotide probe complementary to ZDHHC1 DNA (SEQ ID NO: 26) and the marker DNA (see clm 31). The instant claims are different because they require detecting hybridization  of a detection probe to SEQ ID NO: 27 (clm 39). Additionally the instant claims are different because they require a capture reagent comprising an oligonucleotide probe complementary to ZDHHC1 DNA that comprises a magnetic particle (clm 51). Further the instant claims are different because they recite that the primers comprises SEQ ID NOs: 29, 30, and 32 (clm 50). Further the instant claims are different because they recite that the capture probe comprises SEQ ID NO: 36 (clm 52). 

However Bruinsma teaches a method of isolating a target nucleic acid from a stool sample, the method comprising removing an assay inhibitor, if present, from the sample to produce a clarified sample; capturing the target nucleic acid, if present, from the clarified sample with a capture reagent to form a capture complex; isolating the capture complex from the clarified sample; and recovering the target nucleic acid, if present, from the capture complex in a nucleic acid solution (para 0008). Bruinsma teaches that the capture reagent comprises an oligonucleotide complementary to at least a portion of the target nucleic acid and a magnetic particle (para 0014). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the copending Application by providing a clarified supernatant from a stool sample,  capturing ZDHHC1 DNA and marker DNA from the clarified supernatant with a capture reagent comprising an oligonucleotide probe complementary to ZDHHC1 DNA (SEQ ID NO: 26) and the marker DNA as suggested by Bruinsma.  One of skill in the art would have been motivated to analyze a clarified supernatant from a stool sample because such a sample would be free of assay inhibitors.  Additionally one of skill in the art would have been motivated to capture desired DNA sequences using a oligonucleotide probe for the benefit of being able to enrich for the DNA sequences and increase the sensitivity of being able to detect the desired DNA sequences. Further it would have been obvious to amplify SEQ ID NO: 27 using primers pairs selected from SEQ ID NOs: 29, 30, and 32 and then detect the amplicon using a detection probe that hybridizes to SEQ ID NO: 27.  Both sets of claims require amplifying SEQ ID NO: 27.  A skilled artisan having knowledge of SEQ ID NO: 27 would have found it obvious to try using primers pairs selected from SEQ ID NOs: 29, 30, and 32 and a detection probe that hybridizes to SEQ ID NO: 27 because the artisan would have had a finite number of identified, predictable sequence options for the primers and the artisan would have had a good reason to pursue these known options, which were within their technical grasp. Finally it would have been obvious to use a capture probe comprising SEQ ID NO: 36 to capture SEQ ID NO: 26.  Both sets of claims disclose genomic ZDHHC1 DNA comprising SEQ ID NO: 26.  A skilled artisan having knowledge of SEQ ID NO: 26 would have found it obvious to try using the probe of SEQ ID NO: 36 to capture SEQ ID NO: 26 because the artisan would have had a finite number of identified, predictable sequence options for the probe and the artisan would have had a good reason to pursue these known options, which were within their technical grasp. 

The instant claims are different from the copending claims because they state that the measuring comprises a quantitative amplification reaction (clm 41).  The instant claims are different from the copending claims because they state that the quantitative amplification reaction comprises real-time fluorescence detection (clm 42). The instant claims are different from the copending claims because they state that measuring comprises detecting hybridization of the-amplified product to a detection probe (clm 44). The instant claims are different from the copending claims because they state that the detection probe comprises a flap sequence (clm 45). The instant claims are different from the copending claims because they state that the detection probe comprises a reporter molecule (clm 46).  The instant claims are different from the copending claims because they state that the reporter molecule comprises a fluorophore (clm 47). The instant claims are different from the copending claims because they state that detecting hybridization of the amplified product to said detection probe comprises use of a FEN-1 endonuclease (clm 48). The instant claims are different from the copending claims because they state that detecting hybridization of the amplified product to said detection probe comprises use of a FRET cassette (clm 49). It is noted that claims 41-42 and 44-49 recite the methods and reagents that are used to perform the QuARTS method. 
However Bruinsma teaches that the captured DNA can be used in methylation assays.  Bruinsma teaches that methylated markers were quantified by the QuARTS method. This method combines a polymerase-based target DNA amplification process with an invasive cleavage-based signal amplification process. We treated captured DNA with bisulfite and the bisulfite-treated DNA was assayed with the QuARTS method on a 96-well PCR plate. PCR plates were cycled in a LightCycler 480 (Roche) (para 0129).  Bruinsma teaches that  QuARTS assays were designed to detect the methylated markers vimentin, NDRG4, BMP3, and TFPI2 using ACTB as a reference gene for each. Each QuARTS reaction incorporated primers and detection probes, invasive oligonucleotide, fluorescence resonance energy transfer reporter cassettes (FRETs), Cleavase 2.0 (Hologic), and DNA polymerase.  For each target there were two methylation-specific primers and a probe (para 0129). 
Accordingly, it would have been obvious to have modified the method of the copending application by performing the QuARTS assay to measure the amount of ZDHHC1 and another marker as suggested by Bruinsma. In the instant case Bruinsma demonstrates that this methylation assay works and has multiplex capacity.  Thus one of skill in the art would have been motivated to use the  QuARTS assay to detect methylation in order to achieve the known benefits of multiplex capacity.


Response To Arguments
8.	In the response the Applicants traversed the double patenting rejections over the claims  of U.S. Patent No. 10,011,878. These arguments are moot because no such rejection exists.  As indicated in the Advisory Action that was filed December 20, 2021, the double patenting rejection was withdrawn in view of the terminal disclaimer filed on December 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,011,878. It is noted that Applicants filed a petition under 37 CFR 1.182 to withdraw the terminal disclaimer but the petition was DISMISSED.  In the event that another petition is filed and granted, Applicants are warned that the claims may be rejected as being unpatentable over U.S. Patent No. 10,011,878 in view of Bruinsma (US 2012/0288868 Pub 11/15/2012). A hypothetical rejection may say the following:
Regarding Claims 31 and 32 both sets of claims require providing a stool sample from a human subject (see clms 1, 4 of the Patent). Both sets of claim recite steps of capturing target DNA (see clms 1, and 3 of the Patent). Both sets of claims require treating ZDHHC1 DNA and marker DNA from the stool sample with a bisulfite reagent to create treated ZDHHC1 DNA and treated marker DNA (see clm 1of the Patent). Both sets of claims require measuring an amount of treated ZDHHC by amplifying a region of the treated ZDHHC1 DNA using a pair of primers complementary to SEQ ID NO:27 and detecting the amplified product (see clm 1 of the Patent). Both sets of claims require measuring the  amount of the treated marker DNAs as a percentage of the amount of treated ZDHHC1 DNA, wherein the amount of treated marker DNA measured as a percentage of the amount of treated ZDHHC1 DNA is indicative of the amount of the marker DNA that is methylated in the stool sample (see clms 1 of the Patent). Regarding Claim 36 both sets of claims state that the measuring comprises using one or more of nucleic acid sequencing, mass spectrometry, methylation specific nuclease, and mass-based separation (see clm 3 of the Patent).  Regarding Claim 39 both sets of claims require detecting hybridization of a detection probe to the amplified product in SEQ ID NO: 27 (see clm 1 of the Patent). 
The instant claims are different from the copending claims because they recite providing a clarified supernatant from a stool sample,  capturing ZDHHC1 DNA and marker DNA from the clarified supernatant by sequence-specific hybridization with a capture reagent comprising an oligonucleotide probe complementary to ZDHHC1 DNA (SEQ ID NO: 26) and the marker DNA (see clm 31). Additionally the instant claims are different because they require a capture reagent comprising an oligonucleotide probe complementary to ZDHHC1 DNA that comprises a magnetic particle (clm 51). Further the instant claims are different because they recite that the primers comprises SEQ ID NOs: 29, 30, and 32 (clm 50). Further the instant claims are different because they recite that the capture probe comprises SEQ ID NO: 36 (clm 52). 
However Bruinsma teaches a method of isolating a target nucleic acid from a stool sample, the method comprising removing an assay inhibitor, if present, from the sample to produce a clarified sample; capturing the target nucleic acid, if present, from the clarified sample with a capture reagent to form a capture complex; isolating the capture complex from the clarified sample; and recovering the target nucleic acid, if present, from the capture complex in a nucleic acid solution (para 0008). Bruinsma teaches that the capture reagent comprises an oligonucleotide complementary to at least a portion of the target nucleic acid and a magnetic particle (para 0014). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the Patent by providing a clarified supernatant from a stool sample,  capturing ZDHHC1 DNA and marker DNA from the clarified supernatant with a capture reagent comprising an oligonucleotide probe complementary to ZDHHC1 DNA (SEQ ID NO: 26) and the marker DNA as suggested by Bruinsma.  One of skill in the art would have been motivated to analyze a clarified supernatant from a stool sample because such a sample would be free of assay inhibitors.  Additionally one of skill in the art would have been motivated to capture desired DNA sequences using a oligonucleotide probe for the benefit of being able to enrich for the DNA sequences and increase the sensitivity of being able to detect the desired DNA sequences. Further it would have been obvious to amplify SEQ ID NO: 27 using primers pairs selected from SEQ ID NOs: 29, 30, and 32.  Both sets of claims require amplifying SEQ ID NO: 27.  A skilled artisan having knowledge of SEQ ID NO: 27 would have found it obvious to try using primers pairs selected from SEQ ID NOs: 29, 30, and 32 and a detection probe that hybridizes to SEQ ID NO: 27 because the artisan would have had a finite number of identified, predictable sequence options for the primers and the artisan would have had a good reason to pursue these known options, which were within their technical grasp. Finally it would have been obvious to use a capture probe comprising SEQ ID NO: 36 to capture SEQ ID NO: 26.  Both sets of claims disclose bisulfite treated and amplified ZDHHC1 DNA comprising SEQ ID NO: 27.  A skilled artisan having knowledge of SEQ ID NO: 27 would have been able to work backwards and determine that the genomic ZDHHC1 sequence was SEQ ID NO: 26.  One of skill in the art having knowledge of SEQ ID NO: 26 would have found it obvious to try using the probe of SEQ ID NO: 36 to capture SEQ ID NO: 26 because the artisan would have had a finite number of identified, predictable sequence options for the probe and the artisan would have had a good reason to pursue these known options, which were within their technical grasp. 

The instant claims are different from the copending claims because they state that the measuring comprises a quantitative amplification reaction (clm 41).  The instant claims are different from the copending claims because they state that the quantitative amplification reaction comprises real-time fluorescence detection (clm 42). The instant claims are different from the copending claims because they state that measuring comprises detecting hybridization of the-amplified product to a detection probe (clm 44). The instant claims are different from the copending claims because they state that the detection probe comprises a flap sequence (clm 45). The instant claims are different from the copending claims because they state that the detection probe comprises a reporter molecule (clm 46).  The instant claims are different from the copending claims because they state that the reporter molecule comprises a fluorophore (clm 47). The instant claims are different from the copending claims because they state that detecting hybridization of the amplified product to said detection probe comprises use of a FEN-1 endonuclease (clm 48). The instant claims are different from the copending claims because they state that detecting hybridization of the amplified product to said detection probe comprises use of a FRET cassette (clm 49). It is noted that claims 41-42 and 44-49 recite the methods and reagents that are used to perform the QuARTS method. 
However Bruinsma teaches that the captured DNA can be used in methylation assays.  Bruinsma teaches that methylated markers were quantified by the QuARTS method. This method combines a polymerase-based target DNA amplification process with an invasive cleavage-based signal amplification process. We treated captured DNA with bisulfite and the bisulfite-treated DNA was assayed with the QuARTS method on a 96-well PCR plate. PCR plates were cycled in a LightCycler 480 (Roche) (para 0129).  Bruinsma teaches that  QuARTS assays were designed to detect the methylated markers vimentin, NDRG4, BMP3, and TFPI2 using ACTB as a reference gene for each. Each QuARTS reaction incorporated primers and detection probes, invasive oligonucleotide, fluorescence resonance energy transfer reporter cassettes (FRETs), Cleavase 2.0 (Hologic), and DNA polymerase.  For each target there were two methylation-specific primers and a probe (para 0129). 
Accordingly, it would have been obvious to have modified the method of the Patent by performing the QuARTS assay to measure the amount of ZDHHC1 and another marker as suggested by Bruinsma. In the instant case Bruinsma demonstrates that this methylation assay works and has multiplex capacity.  Thus one of skill in the art would have been motivated to use the  QuARTS assay to detect methylation in order to achieve the known benefits of multiplex capacity.

9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634